Opinion by
Judge Pryor :
The petition is bad. It is by the assignee against the assignor to recover by reason of the insolvency of the debtor. It is alleged that in due time suit was instituted by the assignee on the note assigned and a judgment recovered, and in due time an execution was issued and returned “no property found.” “What is due time” is a question of law and the plaintiff should have alleged the facts to enable the court to determine what diligence had been exercised by the assignee in the effort to collect the note.
Judgment reversed and cause remanded for further proceedings.